COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-18-00290-CV
 Style:                  Jeffrey A. Harberson v. Brianne Strickland
 Date motion filed*:     October 30, 2018
 Type of motion:         Second Motion to Extend Time to File Brief
 Party filing motion:    Pro se Appellant Jeffrey A. Harberson
 Document to be filed:   Appellant’s Brief

Is appeal accelerated?     No.

 If motion to extend time:
        Original due date:                July 30, 2018
        Number of extensions granted:          1     Current Due Date: October 29, 2018
        Date Requested:                   N/A (sometime after November 12, 2018)

Ordered that motion is:
       Granted
             If document is to be filed, document due: November 28, 2018.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________

Judge’s signature: __/s/ Laura C. Higley______
                   x Acting individually       Acting for the Court
Date: _November 6, 2018___